¶37
Sanders, J.
(dissenting) — The majority holds where an employee is given a company vehicle for the purpose of commuting to the first jobsite of the day, and from the last jobsite of the day, the time spent commuting is time worked for the purposes of Washington’s Minimum Wage Act (MWA), chapter 49.46 RCW. The issue here is limited solely to the compensability of time spent commuting and not for time spent on other uncompensated work activities.2 In addition, the technicians do not claim they are entitled to wages for time spent commuting in the same vehicles to or from the employer’s premises. Br. of Resp’ts at 5-6.
¶38 The majority asserts employees are either on the employer’s premises or in a prescribed workplace while driving the company vehicle. I disagree. A vehicle used to transport an employee to a jobsite is neither part of the employer’s premises nor a prescribed workplace under the ordinary meaning of these words as used in WAC 296-126-002(8).
¶39 The MWA requires employers to pay employees for all hours worked by the employee. See generally ch. 49.46 RCW. The Department of Labor and Industries has promulgated a regulation defining “ ‘[h]ours worked’ ” for purposes of compensation as “all hours during which the employee is authorized or required ... to be on duty on the employer’s premises or at a prescribed work place.” WAC 296-126--002(8). I agree with the majority that this regulation is clear and unambiguous and therefore the words in the regulation must be given “ ‘their plain and ordinary meaning.’ ” Majority at 47 (quoting Silverstreak, Inc. v. Dep’t of Labor & Indus., 159 Wn.2d 868, 881, 154 P.3d 891 (2007)). The question then becomes whether a company vehicle *57used by a technician to commute constitutes “the employer’s premises or ... a prescribed work place.” WAC 296-126-002(8).
¶40 A vehicle used for commuting to a jobsite cannot be in itself “employer’s premises.” “[P]remises” are “a specified piece or tract of land with the structures on it.” Webster’s Third New International Dictionary 1789 (2002). A vehicle is neither land nor a building and, therefore, cannot be the “employer’s premises.”
f41 Likewise, a vehicle used by a technician to commute is not a “prescribed workplace” by the ordinary meaning of that phrase. A “workplace” is simply a setting in which an employee performs his principal work at the behest of the employer. See Webster’s, supra, at 2635 (defining “workplace” as “a place (as a shop or factory) where work is done”). Here, the technicians’ principal work consists of installing and repairing alarm systems in customers’ homes. Hence, this work is done only at the homes of the customers and not while commuting. Because no work is done during the commute, the vehicle cannot be a “prescribed workplace” during that period.3
¶42 The majority claims three factors support its holding that a technician’s vehicle is in fact a workplace during the commute. First, the vehicle is necessary “to reach customers’ homes and carry the tools and equipment necessary for servicing and installing home alarm systems.” Majority at 49. Second, the technicians periodically use the truck to complete paperwork. Clerk’s Papers (CP) at 668. Last, Brink’s requires that the technicians keep the vehicle *58“ ‘clean, organized, safe and serviced.’ ” Majority at 49 (quoting CP at 74). But none of these factors changes the nature of the vehicle from a mode of transportation to a workplace.
¶43 The first and third of the majority’s factors fail to address the essence of the phrase “workplace,” namely, the location of the work performed. Although it is true that a vehicle is necessary to carry the technician and his tools to the home of the customer, the same could also be true of any commute to an employer’s premises or a workplace in the employees’ own vehicles. Similarly, the requirement to keep the vehicle clean during the commute does not make the vehicle into a workplace, much like a dress code which requires an employee to be clean fails to transform the employee into a workplace.
¶44 The facts of this case demonstrate the absurdity of following the majority’s claim that company trucks are workplaces to its logical conclusion. Here, the technicians routinely commute in the company truck from their home to the Brink’s office for meetings. CP at 276. Brink’s does not compensate technicians for this commute, stating “[p]ayment of drive times between the branch and residence as the initial or final work location is never payable, as we do not pay drive time for anyone who works in the branch.” CP at 71. Brink’s readopted this policy twice and included this restriction. CP at 72-73. Not even the technicians claim they are “on the clock” for this commute, indicating they have “no dispute that drive time from home to the office is not compensable.” Br. of Resp’ts at 5-6. Yet, under the majority’s analysis, if a company truck is a workplace, even a commute to the employer’s office would require compensation because the use or payload of the truck does not change based on its destination. As absurd as reimbursing employees for the commute to the employer’s office seems, it flows inescapably from the majority’s holding that a company provided truck is a workplace.
¶45 The majority may be correct in asserting that if a technician performs his principal work in the truck, the *59truck is a workplace. However, this transformation lasts only as long as the employee actively performs this work within the vehicle. But here the technicians do not claim they were unpaid for any of these periods. The claim was restricted only to time spent commuting to, and home from, the customers’ homes. As such, the truck was not a workplace for any of the periods claimed in this action.
¶46 The ordinary meaning of workplace precludes finding a vehicle used to commute is itself a workplace. The technicians have failed to produce evidence that any work was done while commuting to the first customer’s home, and so the vehicle could not be a workplace during that time. Since the vehicle is not a workplace, the hours commuting were not hours worked.
¶47 I dissent.
J.M. Johnson, J., concurs with Sanders, J.

 In addition to the commuting claim, the technicians were also awarded damages based on work performed, such as phone calls, cleaning the truck, and receiving assignments. See Br. of Appellant at 5-6. This award was not appealed.


 Other courts interpreting federal and state wage regulations have similarly agreed that commuting is not work, even where tools are transported in the process. See Reich v. N.Y. City Transit Auth., 45 F.3d 646, 651 (2d Cir. 1995) (holding that “the activity of commuting involved neither exertion nor loss of time” and was therefore not work, at least where the “commuting time was not substantially increased” by carrying tools to the jobsite); Vega ex rel. Trevino v. Gasper, 36 F.3d 417 (5th Cir. 1994); Dooley v. Liberty Mut. Ins. Co., 307 F. Supp. 2d 234 (D. Mass. 2004); Ladegaard v. Hard Rock Concrete Cutters, Inc., 150 Lab. Cas. (CCH) P34,880, 2004 U.S. Dist. LEXIS 16288 (N.D. Ill.) (interpreting the Illinois Minimum Wage Law, 820 Ill. Comp. Stat. Ann. 105/1); Leverette v. Labor Works Int’l, LLC, 180 N.C. App. 102, 636 S.E.2d 258 (2006) (interpreting the North Carolina Wage and Hour Act, N.C. Gen. Stat. § 95-25.1).